
	
		I
		112th CONGRESS
		1st Session
		H. R. 104
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Boustany (for
			 himself, Mr. Courtney,
			 Mr. Gene Green of Texas,
			 Mr. Simpson,
			 Ms. Bordallo,
			 Mr. Paul, Mr. Scalise, Mr.
			 Nadler, Mrs. McMorris
			 Rodgers, Mr. McCaul,
			 Mr. Olson,
			 Ms. Richardson,
			 Mr. Alexander,
			 Mr. Lynch,
			 Mrs. Miller of Michigan,
			 Mr. Brady of Texas,
			 Mr. Cummings,
			 Ms. Sutton,
			 Mr. Capuano,
			 Mrs. Capps,
			 Mr. Sires,
			 Mr. Thompson of California,
			 Ms. Fudge,
			 Mr. Bonner,
			 Mr. Calvert,
			 Mr. Stark, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To ensure that amounts credited to the Harbor Maintenance
		  Trust Fund are used for harbor maintenance.
	
	
		1.Short titleThis Act may be cited as the
			 Realize America’s Maritime Promise
			 Act or the RAMP
			 Act.
		2.Funding for
			 harbor maintenance programs
			(a)Harbor
			 maintenance trust fund guarantee
				(1)In
			 generalThe total budget
			 resources made available from the Harbor Maintenance Trust Fund each fiscal
			 year pursuant to section 9505(c) of the Internal Revenue Code of 1986 (relating
			 to expenditures from the Harbor Maintenance Trust Fund) shall be equal to the
			 level of receipts plus interest credited to the Harbor Maintenance Trust Fund
			 for that fiscal year. Such amounts may be used only for harbor maintenance
			 programs described in section 9505(c) of such Code.
				(2)GuaranteeNo funds may be appropriated for harbor
			 maintenance programs described in such section unless the amount described in
			 paragraph (1) has been provided.
				(b)DefinitionsIn
			 this section, the following definitions apply:
				(1)Total budget
			 resourcesThe term total budget resources means
			 the total amount made available by appropriations Acts from the Harbor
			 Maintenance Trust Fund for a fiscal year for making expenditures under section
			 9505(c) of the Internal Revenue Code of 1986.
				(2)Level of
			 receipts plus interestThe term level of receipts plus
			 interest means the level of taxes and interest credited to the Harbor
			 Maintenance Trust Fund under section 9505 of the Internal Revenue Code of 1986
			 for a fiscal year as set forth in the President’s budget baseline projection as
			 defined in section 257 of the Balanced Budget and Emergency Deficit Control Act
			 of 1985 (Public Law 99–177) for that fiscal year submitted pursuant to section
			 1105 of title 31, United States Code.
				(c)Enforcement of
			 guaranteesIt shall not be in order in the House of
			 Representatives or the Senate to consider any bill, joint resolution,
			 amendment, motion, or conference report that would cause total budget resources
			 in a fiscal year for harbor maintenance programs described in subsection (b)(1)
			 for such fiscal year to be less than the amount required by subsection (a)(1)
			 for such fiscal year.
			
